Citation Nr: 0830045	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right wrist 
disability, to include residuals of a ganglion cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for residuals of a 
ganglion cyst of the right wrist and amblyopia of the right 
eye.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In a January 2008 decision/remand, the Board granted service 
connection for residuals of a laser burn injury of the right 
eye, and remanded the issue of service connection for a right 
wrist disability, to include residuals of a ganglion cyst 
removal.  


FINDING OF FACT

The veteran's right wrist pain has not been attributed to any 
current disability and there is no objective evidence of any 
current residuals associated with the in-service ganglion 
cyst removal.  


CONCLUSION OF LAW

The veteran does not have a current disability of the right 
wrist that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO cured the defect by sending a 
subsequent duty-to-assist letter to the veteran in March 
2008, following by the issuance of a supplemental statement 
of the case in April 2008.  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran, in his 
December 2007 hearing testimony, has demonstrated his 
understanding of the evidentiary requirements.  The veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a disability of the 
right wrist.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal that the veteran was 
diagnosed with a ganglion cyst on the right wrist during 
service.  A December 2000 service medical record noted the 
veteran's complaints of right wrist pain on and off for two 
years.  Examination revealed tenderness to palpation at the 
dorsum of the right wrist with mild edema.  The assessment 
was recurrent wrist pain.  An April 2001 entry noted right 
wrist pain for 4 days and an assessment of chronic right 
wrist pain.  The ganglion cyst was noted in September 2004 
and the veteran was given a steroid injection into the wrist.  
Service medical records also indicate that the veteran had 
been diagnosed with possible bursitis of the right wrist in 
January 2005 and tendonitis of the right wrist in February 
2005.  

At a post-service VA examination in December 2005, the 
veteran explained that he continued to have residual right 
wrist pain even though the cyst condition was treated and 
resolved with steroid injections.  The veteran had not 
undergone any additional treatment, there was no stiffness 
and no swelling.  The veteran occasionally wore a brace on 
the right wrist if he had to use a wrench or some other tool.  
Examination of the right wrist revealed no joint swelling, 
tenderness or pain on motion.  X-rays of the wrist were 
normal.  The impression was right wrist ganglion cyst, 
resolved; residual pain.  The primary disability was pain 
with repetitive motion with a wrench; otherwise, no 
disability.

At his personal hearing in December 2007, the veteran 
testified that the December 2005 VA examination was 
inadequate because the doctor merely asked questions about 
the wrist and obtained x-rays, but did not actually 
physically examine, or move, the wrist during the 
examination.  Moreover, the veteran argued that he had pain 
in the right wrist before the cyst formed, and after it was 
removed, essentially asserting that there may be some cause 
for the right wrist pain other than the in-service cyst.  

Based on the veteran's testimony, the case was remanded back 
to the RO for additional development of the record, to 
include another VA examination.  A subsequent VA examination 
was conducted in April 2008, and once again, the examiner 
could not find evidence of a current right wrist disability 
to account for the veteran's complaints of pain.  The veteran 
explained that he had pain after mowing the lawn or doing 
mechanic work.  The pain would start out as severe then taper 
off for about two weeks until it was gone.  There was no 
stiffness, swelling, locking, or giving way associated with 
the pain.  Examination of the right wrist revealed a normal 
appearing wrist with no redness or swelling noted.  There was 
no tenderness on examination and there was no ganglion cyst 
appreciated on palpation where the veteran indicated it was 
once located.  There was no limitation of motion of the right 
wrist and the veteran had full grip strength.  There was no 
tenderness or muscle atrophy.  The diagnosis was right 
ganglion cyst, resolved with no residual cyst formation 
appreciated on examination.  The examiner could not find any 
objective evidence to account for the veteran's right wrist 
pain, and specifically indicated that there was no evidence 
of tendonitis or bursitis.  

In sum, two VA examinations acknowledged the veteran's in-
service ganglion cyst and current complaints of right wrist 
pain; however, there is no objective evidence of a current 
disability found on either examination.  Although it is 
unfortunate that the veteran suffers from right wrist pain, 
and there is no reason to doubt the veteran's credibility 
regarding such right wrist pain, there are no objective 
findings of a disability for which service connection may be 
established.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Clyburn v 
West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez.  

Absent evidence of an actual right wrist disability that is 
etiologically related to an injury or disease in service, the 
veteran's claim of service connection for a right wrist 
disability fails because it is not supported by the evidence.  
A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of a right wrist disability 
for which service connection may be established.  

The findings of the December 2005 and April 2008 examiners 
weigh against the veteran's claim, and there is no competent 
medical evidence to the contrary.  The preponderance of the 
evidence is against the claim of service connection for a 
right wrist disability to include residuals of an in-service 
ganglion cyst, there is no doubt to be resolved; and service 
connection for a right wrist disability is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
ORDER

Service connection for a right wrist disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


